Name: 97/488/EC: Commission Decision of 28 July 1997 authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in the Republic of South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  agricultural policy;  plant product;  agricultural activity;  Africa
 Date Published: 1997-08-02

 Avis juridique important|31997D048897/488/EC: Commission Decision of 28 July 1997 authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in the Republic of South Africa Official Journal L 208 , 02/08/1997 P. 0049 - 0051COMMISSION DECISION of 28 July 1997 authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in the Republic of South Africa (97/488/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 97/14/EC (2), and in particular Article 14 (1) thereof,Having regard to the request made by the United Kingdom,Whereas, under the provisions of Directive 77/93/EEC, plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in non-European countries, other than Mediterranean countries, Australia, New Zealand, Canada and the continental states of the USA, may in principle not be introduced into the Community;Whereas, there is interest in the growing, in the Republic of South Africa, of plants of Fragaria L., intended for planting, other than seeds, from plants supplied by a Member State, in order to prolongate the growing season of the plants; whereas these plants could afterwards be re-exported to the Community in order to have them planted for the production of fruit;Whereas, in respect of the said imports into the Community of the said plants, on the basis of the information supplied by the relevant Member State, it appears that the said strawberry plants can be grown under adequate health conditions in the Elliot district of the North Eastern Cape region, Republic of South Africa;Whereas, on the basis of the information currently available, there is, under such circumstances, no risk of spreading harmful organisms, affecting plants of Fragaria L., provided that certain special technical conditions are satisfied;Whereas the Commission shall ensure that the Republic of South Africa continues to make available all technical information necessary to assess the phytosanitary status of strawberry plant production in the Republic of South Africa;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 1. Member States are hereby authorized to provide, under the conditions laid down in paragraph 2, for a derogation from Article 4 (1) of Directive 77/93/EEC, with regard to the requirements referred to in Annex III (A) (18) for plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in the Republic of South Africa.2. In addition to the requirements laid down in part A of the Annexes I, II and IV to Directive 77/93/EEC, in relation to plants of strawberry, the following specific conditions shall be satisfied:(a) the plants shall be intended for fruit production within the Community and shall have been:(i) produced exclusively from mother plants, certified under an approved certification scheme of a Member State and those mother plants shall have been imported from a Member State;(ii) grown on land which is:- situated in the Elliot district of the North Eastern Cape Region,- situated in an area isolated from commercial strawberry production,- situated at least 1 km from the nearest crop of strawberry plants for fruit or runner production which do not satisfy the conditions of this Decision,- situated at least 200 m from any other plants of the genus Fragaria which do not satisfy the conditions of this Decision, and- prior to planting and in the period after the previous crop was removed from the land, tested by appropriate methods or treated to ensure freedom from soil infesting harmful organisms, including Globodera pallida (Stone) Behrens and Globodera rostochiensis (Wollenweber) Behrens and;(iii) officially inspected by the Plant Protection Service of the Republic of South Africa, at least three times during the growing season and prior to export for the presence of both harmful organisms listed in part A of Annexes I and II to Directive 77/93/EEC, in particular,- Aphelenchoides besseyi Christie,- Arabis mosaic virus,- Colletotrichum acutatum Simmonds,- Globodera pallida (Stone) Behrens,- Globodera rostochiensis (Wollenweber) Behrens,- Strawberry crinkle virus,- Strawberry mild yellow edge virus,- Xiphinema americanum Cobb sensu lato (non European populations),and the following harmful organisms which are not known to occur in the Community:- Eremnus setulosus (Boheman)- Graphognathus leucoloma (Boheman)- Heteronychus arator (Fabricius);(iv) found free, in the inspections referred to in (iii) from the harmful organisms referred to in point (iii);(v) prior to export:- shaken free from soil or other growing medium,- cleaned (i.e. free from plant debris) and free from flowers and fruits;(b) the plants intended for the Community shall be accompanied by a phytosanitary certificate issued in the Republic of South Africa in accordance with Articles 7 and 12 of Directive 77/93/EEC, on the basis of the examination laid down therein, in particular freedom from the harmful organisms mentioned in (a) (iii), as well as to the requirements specified in (a) (i), (ii), (iv) and (v).The certificate shall state:- under the rubric 'Disinfestation and/or disinfection treatment`, the specification of the last treatment(s) applied prior to export,- under 'Additional Declaration`, the indication 'This consignment meets the conditions laid down in Decision 97/488/EC`, as well as the name of the variety and the Member State certification scheme under which the mother plants had been certified;(c) the plants shall be introduced through points of entry situated within the territory of a Member State making use of this derogation and designated for the purpose of this derogation by that Member State;(d) prior to introduction into the Community, the importer shall notify each introduction 10 days in advance to the responsible official bodies in the Member State of introduction and that Member State shall convey the details of the notification to the Commission, indicating:- the type of material,- the quantity,- the declared date of introduction and confirmation of the point of entry,- the names and addresses of the premises referred to in (f) where the plants will be planted.At the time of import the importer shall provide confirmation of the details of the aforementioned advance notification. The importer shall be officially informed, prior to the introduction, of the conditions laid down in (a), (b), (c), (d), (e) and (f);(e) the inspections including testing, as appropriate, required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies, referred to in the said Directive, of the Member States making use of this derogation, and where appropriate, in cooperation with the said bodies of the Member State in which the plants will be planted. Without prejudice to the monitoring referred to in Article 19a (3) second indent, first possibility, the Commission shall determine to what extent the inspections referred to in Article 19a (3) second indent, second possibility of the said Directive shall be integrated into the inspection programme in accordance with Article 19a (5) (c) of that Directive;(f) the plants shall be planted only at premises of which the name of the owner and address of site have been notified by the person who intends to plant the plants imported pursuant to this Decision, to the said responsible official bodies of the Member State in which the premises are situated; in those cases where the place of planting is situated in a Member State other than the Member State making use of this derogation, the said responsible official bodies of the Member State making use of this derogation, at the moment of receipt of the aforementioned advance notification from the importer, shall inform the said responsible official bodies of the Member State in which the plants will be planted giving the name and addresses of the premises where the plants will be planted;(g) in the growing period following importation, a suitable proportion of the plants shall be inspected by the said responsible official bodies of the Member State in which the plants are planted, at appropriate times, at the premises referred to in (f).Article 2 Member States shall inform the other Member States and the Commission of any use made of the authorization referred to in Article 1. They shall provide the Commission and the other Member States, before 1 November 1997, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1 (2) (e). Furthermore all Member States in which the plants are planted shall also provide the Commission and the other Member States, before 1 March after the year of importation, with a detailed technical report of the official examination referred to in Article 1 (2) (g).Article 3 The authorization granted in Article 1 shall apply during the period between 1 August 1997 and 31 August 1997. It shall be revoked if it is established that the conditions laid down in Article 1 (2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with.Article 4 This Decision is addressed to the Member States.Done at Brussels, 28 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 87, 2. 4. 1997, p. 17.